Citation Nr: 0843478	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-17 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1987 to 
December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a low back 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  

First, it appears additional service medical records are 
outstanding.  The record reflects that the RO attempted to 
obtain the veteran's service medical records in May 2004, but 
received a response that same month indicating that, while 
the hard copies of the records were missing, microfiche 
copies of the records existed and would be printed and 
mailed.  There is no indication that the veteran's service 
medical records were subsequently associated with the file.  
In August 2005, the veteran submitted copies of some of his 
service medical records dated from January 1988 to December 
1991.  It therefore appears that the veteran's service 
medical records are available.  Because VA is on notice that 
there may be additional service records available and because 
these records may be of use in deciding the veteran's claim, 
an additional attempt to obtain them should be made.  
38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Along with his service medical records, the veteran also 
submitted an October 1993 letter issued by the Washington 
Army National Guard, which authorized reimbursement for a 
non-military physician to treat his low back pain.  It 
appears that the veteran had some service in the Army 
National Guard.  Service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty training, or from 
injury incurred or aggravated while performing inactive duty 
training in the National Guard of any state.  38 U.S.C.A. 
§§ 101(24), 106, 1131 (West 2002).  VA is on notice that the 
veteran had additional service in the Army National Guard, 
and the additional service records associated with the 
periods of service may be useful in deciding his claim.  
Therefore, appropriate steps should be taken to verify the 
veteran's Army National Guard service, and to obtain all of 
his National Guard medical and personnel records and 
associate them with the claims file.  38 U.S.C.A. § 5103A(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c), (d) (2008).   

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008); Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
veteran has been diagnosed with a low back disability and 
lumbar radiculopathy, but it remains unclear whether his 
current low back problems are related to his service. 

Available service medical records demonstrate that in 
September 1991, the veteran received treatment for a back 
injury he sustained while lifting weights.  At that time, he 
reported pain in his low back which radiated down his left 
leg.  He reported that when he sat for a prolonged period of 
time, his left leg would "fall asleep."  Physical 
examination showed tenderness of the left paraspinous muscle.  
The assessment was a muscle spasm situated at L-5/S-1. 

Post-service medical records show that the veteran was 
treated for low back pain in December 2001.  At that time, 
the veteran reported that he had fallen a few days earlier, 
and that he had been experiencing intermittent back pain for 
several months.  The pain was located in his low back and 
radiated down his left leg.  The assessment was a low back 
strain.  The physician noted that the veteran's paraspinous 
muscle was tender.   The veteran could not recall if the 
strain was related to his job, which involved lifting tires.  
Subsequent follow-up visits in January 2002 note a slow 
recovery.  The physician noted persistent, continuing low 
back pain with an unclear etiology.   In May 2002, the 
veteran again sought treatment for a low back strain.  He 
reported that when he had stood up from his computer at the 
end of the work day, he felt a tightening in his left lower 
back with some radiation down his left leg.  The physician 
noted that the paraspinous muscle group was tender on the 
left side.  There was no particular bulging of the spine.  
The spine itself was non-tender.  The assessment was acute 
muscle strain of the left low back. 

In June 2004, the veteran sought treatment at the VA for 
post-traumatic stress disorder, at which time he stated to 
his social worker that he had injured his back on the job 
approximately two years previously.  However, after the RO 
denied his claim, the veteran submitted a statement 
contending that he was misquoted in that record, and that he 
had instead stated to the social worker that his long 
standing low back injury was exacerbated while on the job, 
not that he had hurt his back on the job.  It is therefore 
unclear to the Board whether the veteran's current low back 
disability is related to the low back strain he sustained in 
service, or is rather due to a post-service injury.  In order 
to make an accurate assessment of the veteran's entitlement 
to service connection for his disability, it is necessary to 
have a medical opinion discussing the relationship between 
his disability and service based upon a thorough review of 
the record.  The Board thus finds that an examination and 
opinion addressing the etiology of the veteran's low back 
disorder is necessary in order to fairly decide the merits of 
the veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the National Personnel 
Records Center furnish all available 
service medical records for the veteran's 
service in the United States Army, for the 
period of November 1987 to December 1991.  
If any of the records are shown to be at 
another storage facility, a request should 
be made to the appropriate storage 
facility.  All efforts to obtain medical 
records should be fully documented, and 
the facilities must provide a negative 
response if records are not available.

2.  Request that the National Personnel 
Records Center verify any and all periods 
of the veteran's Army National Guard 
service and obtain all additional Army 
National Guard service medical records or 
alternative records for the veteran.  
Those records should be associated with 
the claims file.  If any of the records 
are shown to be at another storage 
facility, a request should be made to the 
appropriate storage facility.  All efforts 
to obtain records should be fully 
documented, and the facilities must 
provide a negative response if records are 
not available.  

3.  Schedule the veteran for a VA 
examination of the spine to determine 
whether there is any relationship between 
his current low back disability and his 
period of active service.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any current 
low back disability is etiologically 
related to any complaints or treatment for 
back pain during service or related to any 
other incident of active service.  If 
necessary, the examiner should reconcile 
the opinion with the medical opinions of 
record.  The rationale for all opinions 
expressed should be provided.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination and the examination report 
should note that review.

4.  Then, readjudicate the claim.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the appropriate opportunity for 
response. Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

